Exhibit 10.4

JLL PARTNERS FUND VI, L.P.

450 LEXINGTON AVENUE

NEW YORK, NEW YORK

November 18, 2013

Patheon Inc.

2100 Syntex Court

Mississauga, Ontario

L5N 7K9

Attention: Derek Watchorn, Chairman of the Independent Committee

Reference is hereby made to the arrangement agreement, dated as of the date
hereof (the “Arrangement Agreement”), between Patheon Inc. (the “Company”), a
corporation existing under the laws of Canada, and JLL/Delta Patheon Holdings,
L.P. (the “Purchaser”), an exempt limited partnership organized under the laws
of the Cayman Islands. Unless otherwise defined herein, capitalized terms used
herein shall have the respective meanings ascribed to them in the Arrangement
Agreement.

 

1. Guarantee

For value received, and to induce the Company to enter into the Arrangement
Agreement, JLL Partners Fund VI, L.P. (the “Guarantor”), hereby absolutely,
unconditionally and irrevocably guarantees to the Company, as solidary co-debtor
with the Purchaser and as primary obligor and not merely as surety, but only up
to the JLL Cap (as defined below), the due and punctual payment when due or
required of the Guarantor’s Pro Rata Portion (as defined below) of the monetary
obligations of the Purchaser solely (a) under Section 8.2(4) [Purchaser Fee] of
the Arrangement Agreement, and (b) if (I) the Arrangement Agreement is
terminated prior to the Effective Time in accordance with the provisions of
Section 7.2(1)(a), 7.2(1)(b)(ii) or 7.2(1)(b)(iii) of the Arrangement Agreement,
then (II) under Section 2.4(6) [Indemnification for Purchaser Misrepresentation
in Circular], Section 2.8(1) [Amendment to Plan of Arrangement], Section 4.6(2)
[Financing] and Section 4.10(5) [Expense Reimbursement and Indemnification for
Pre-Acquisition Reorganization] of the Arrangement Agreement (such guaranteed
obligations being collectively referred to herein as the “Obligations”);
provided that in no event shall the Guarantor’s aggregate liability hereunder
exceed (i) (U.S.) $25,120 million or (ii) solely in circumstances where the
Purchaser Fee is payable as a result of the condition in Section 6.2(3)(v) of
the Arrangement Agreement not having been satisfied or waived by the Purchaser,
(U.S. $12,587 million (such amount, as applicable, the “JLL Cap”).

The foregoing guarantee of payment of the Guarantor’s Pro Rata Portion of the
Obligations (the “Guarantee”) is an absolute, unconditional, irrevocable and
continuing guarantee up to the JLL Cap, and is in no way conditioned upon any
requirement that the Company first attempt to collect the Obligations from the
Purchaser or the Other Guarantor (as defined below) or resort to any security or
other means of collecting payment. If the Purchaser has not made payment of any
Obligations, which may be due and owing under the terms of the Arrangement
Agreement, the Guarantor’s obligations hereunder (as limited by the JLL Cap)
shall become immediately due and payable to the Company.

The Company hereby acknowledges and agrees that (a) concurrently with the
delivery hereof the Company is entering into that certain Guarantee Agreement,
dated as of the date hereof, by DSM (the “Other Guarantor” and, together with
the Guarantor, the “Guarantors”) in favor of the Company (the “Other
Guarantee”), pursuant to which the Other Guarantor has, on the terms and subject
to the conditions set forth therein, guaranteed payment by the Purchaser of the
Other Guarantor’s Pro Rata Portion (as defined in the Other Guarantee) of the
Obligations, (b) the Guarantor and the Other Guarantor have each, severally and
not jointly and severally, guaranteed,



--------------------------------------------------------------------------------

on the terms and conditions of this Guarantee, the Other Guarantee (as
applicable) and the Arrangement Agreement, its respective Pro Rata Portion of
the Obligations, (c) the Guarantor shall in no event be required to pay an
amount greater than the JLL Cap under this Guarantee and shall have no
obligation or liability to any Person relating to, arising out of or in
connection with the Other Guarantee, and subject to Section 7 neither the
Guarantor nor any Affiliate of the Guarantor shall have any obligation or
liability to any Person relating to, in respect of, arising out of or in
connection with, this Guarantee and the Obligations, other than as expressly set
forth herein, and (d) the Guarantor shall only be required to pay its Pro Rata
Portion of the Obligations, subject to the JLL Cap. The Guarantor’s “Pro Rata
Portion” of the Obligations shall be determined by multiplying the amount of
such Obligations by fifty-one percent (51%).

The failure by the Other Guarantor to satisfy, or the satisfaction by the Other
Guarantor of, its obligations under the Other Guarantee shall not relieve the
Guarantor of its obligations hereunder. The Company may at any time and from
time to time, without notice to or further consent of either the Guarantor or
the Other Guarantor, extend the time of payment of any Obligation, and may also
make any agreement with the Purchaser or one or both Guarantors for the
extension, renewal, payment, compromise, discharge or release thereof, in whole
or in part, or for any modification of the terms thereof or of any agreement
between the Company, on the one hand, and the Purchaser, on the other hand, or
any other Person without in any way impairing or affecting this Guarantee.

All payments hereunder shall be made in lawful money of the United States of
America, in immediately available funds. Subject to the JLL Cap, the Guarantor
promises and undertakes to make all payments hereunder free and clear of any
deduction, offset, defense, claim or counterclaim of any kind (other than
defenses to the payment of the Obligations that are available to the Purchaser
under the Arrangement Agreement).

The Guarantor hereby waives (a) promptness, diligence, notice of acceptance of
this Guarantee and notice of its obligations hereunder and waives presentment,
demand for payment, protest, notice of dishonour, non-performance, default or
non-payment of the Obligations, notice of acceleration or intent to accelerate
the Obligations and any other notice to the Guarantor, and the Company shall not
be obligated to file any suit or take any action, or provide any notice to, the
Purchaser, the Guarantors, or others, except as expressly provided in the
Arrangement Agreement or in this Guarantee, including without limitation, in the
event that the Purchaser becomes subject to a bankruptcy, reorganization or
similar Proceeding, and the failure of the Company to so file shall not affect
the Guarantor’s obligations hereunder; and (b) all defenses which may be
available by virtue of any valuation, stay, moratorium Law or other similar Law
now or hereafter in effect, any right to require the marshalling of assets of
the Purchaser, a Guarantor or any other Person interested in the transactions
contemplated by the Arrangement Agreement, and all suretyship defenses
generally, other than defenses that are available to the Purchaser under the
Arrangement Agreement. The Guarantor acknowledges that it will receive
substantial direct and indirect benefits from the transactions contemplated by
the Arrangement Agreement and that the waivers set forth in this Guarantee are
knowingly made in contemplation of such benefits and after the advice of
counsel.

The Obligations, and each of them, shall conclusively be deemed to have been
created, contracted or incurred in reliance upon this Guarantee, and all
dealings between the Purchaser and the Guarantor, on the one hand, and the
Company, on the other, shall be conclusively presumed to have been had or
consummated in reliance upon this Guarantee. Without limiting the generality of
the foregoing, the Guarantor agrees that the obligation of the Guarantor
hereunder shall not be released or discharged, in whole or in part, or otherwise
affected by: (i) the failure or delay of the Company to assert any claim or
demand or to enforce any right or remedy against the Purchaser or the Other
Guarantor or any other Person with respect to the Obligations or the
transactions contemplated in the Arrangement Agreement; (ii) the addition,
substitution or release of the Other Guarantor or any other Person; (iii) any
change in the time, place or manner of payment of, or any



--------------------------------------------------------------------------------

extensions or renewals of, the Obligations; (iv) any amendments, compromises,
rescissions, waivers, supplements or modifications of the Arrangement Agreement,
including, for greater certainty, any schedule thereto, or any agreement
evidencing, securing or otherwise executed in connection with any of the
Obligations; (v) the adequacy of any other means available to the Company to
obtain payment of the Obligations; (vi) the existence of any claim, set-off or
other right which the Guarantor, the Other Guarantor or the Purchaser may have
at any time against the Purchaser, the Other Guarantor, the Company or any other
Person, whether in connection with any Obligation or otherwise; (vii) any
insolvency, bankruptcy, reorganization or other similar Proceeding affecting the
Purchaser, a Guarantor, the Company or any other Person; (viii) any change in
the existence, structure or ownership of the Purchaser, a Guarantor, the Company
or any other Person; (ix) any and all rights or defenses arising by reason of
any Law which would otherwise require any election of remedies by the Company;
(x) any and all rights or defenses arising by reason of the Purchaser’s capacity
or ability to enter into or perform its obligations under the Arrangement
Agreement, or the enforceability of the Obligations or the Arrangement Agreement
against the Purchaser; or (xi) any other act or omission that might in any way
or to any extent vary the risk of a Guarantor or otherwise operate as a release
or discharge or suretyship defense of a Guarantor, all of which actions or
omissions may be done without notice to the Guarantor. Notwithstanding anything
in this Guarantee to the contrary, the Company hereby agrees that (i) to the
extent the Purchaser is relieved of any of its obligations under the Arrangement
Agreement that are guaranteed by the Guarantor as part of the Obligations, the
Guarantor shall be similarly relieved of its related Obligations under this
Guarantee and (ii) the Guarantor shall have all defenses to the payment of its
obligations under this Guarantee (which in any event shall be subject to the JLL
Cap) that would be available to the Purchaser under the Arrangement Agreement
with respect to the Obligations, as well as any defenses in respect of any fraud
or willful misconduct of the Company hereunder or any breach by the Company of
any of the terms or provisions hereof.

 

2. Limitations and Exclusive Remedies

The obligation of the Guarantor hereunder is limited and shall in no way require
the payment by the Guarantor of an amount in excess of the JLL Cap and the
Guarantor shall not have any obligation or liability to any Person relating to,
arising out of or in connection with this Guarantee other than as expressly set
forth herein. The Company acknowledges that, subject to Sections 4 and 5 hereof,
payment in full by the Guarantor to the Company of an amount equal to the JLL
Cap shall constitute satisfaction in full of the Guarantor’s liability with
respect to the Obligations. Subject to Sections 4 and 5 hereof, upon payment in
full of the Guarantor’s Pro Rata Portion of the Obligations owing to the
Company, the Guarantor shall be subrogated to the rights of the Company against
the Purchaser in respect of such payment. However, the Guarantor may not
exercise any right of subrogation as to the Purchaser or seek any recovery from
the Other Guarantor in respect of payments made hereunder until the Guarantor’s
Pro Rata Portion of the Obligations have been satisfied in full. In addition,
the Guarantor hereby unconditionally waives any rights that it may now have or
hereafter acquire against the Purchaser that arise from the existence, payment,
performance, or enforcement of the Guarantor’s obligations under or in respect
of this Guarantee, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of the Company against the Purchaser, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including, without limitation, the right to take or receive from
the Purchaser, directly or indirectly, in cash or other property or by set-off
or in any other manner, payment or security on account of such claim, remedy or
right, and the Guarantor shall not exercise any such rights unless and until all
amounts payable by the Guarantor under this Guarantee shall have been paid in
full in immediately available funds. If any amount is paid to the Guarantor in
violation of either of the immediately preceding two sentences at any time prior
to the payment in full to the Company in cash of the Guarantor’s Pro Rata
Portion of the Obligations, such amount shall be received and held for the
benefit of the Company, shall be segregated from other property and funds of the
Guarantor and shall forthwith be paid or delivered to



--------------------------------------------------------------------------------

the Company in the same form as so received (with any necessary endorsement or
assignment) to be credited and applied to the Guarantor’s Pro Rata Portion of
the Obligations in accordance with the terms of the Arrangement Agreement,
whether matured or unmatured, or to be held as collateral for any Obligations or
other amounts payable under this Guarantee thereafter existing.

Subject to Section 7, the Company’s remedies against the Guarantor hereunder
shall be, and are intended to be, the sole and exclusive direct or indirect
remedies available to the Company against the Guarantor and any of its former,
current or future direct or indirect equityholders, controlling Persons,
stockholders, directors, officers, employees, agents, affiliates (other than the
Purchaser), members, managers, general or limited partners or any former,
current or future direct or indirect equityholders, controlling Persons,
stockholders, directors, officers, employees, agents, affiliates (other than the
Purchaser), members, managers, general or limited partners of the foregoing
Persons (collectively, the “Non-Recourse Parties”) in respect of any liabilities
or obligations arising under, related to or in connection with, the Arrangement
Agreement or the transactions contemplated thereby, including in the event the
Purchaser breaches its obligations under the Arrangement Agreement.

 

3. Representations, Warranties and Covenants

As of the date hereof, the Guarantor hereby represents, warrants and covenants
to the Company as set forth below and acknowledges and agrees that the Company
is relying upon such representations, warranties and covenants in connection
with the entering into of the Arrangement Agreement:

 

  (a) the Guarantor is duly organized, validly existing and in good standing
under the laws of the Guarantor’s jurisdiction of organization;

 

  (b) the execution, delivery and performance by the Guarantor of this Guarantee
have been duly authorized by all necessary action and do not contravene any
provision of the charter, partnership agreement, operating agreement or similar
organizational documents of the Guarantor or any law, regulation, rule, decree,
order, judgment or contractual restriction binding on the Guarantor or its
assets;

 

  (c) the Guarantor has sufficient undrawn commitments from its partners to pay
and perform its obligations under this Guarantee in full, and all such
commitments necessary for the Guarantor to fulfill its obligations under this
Guarantee in full shall continue to be available to the Guarantor for so long as
this Guarantee shall remain in effect in accordance with Section 4 hereof;

 

  (d) this Guarantee constitutes a legal, valid and binding obligation of the
Guarantor enforceable against the Guarantor in accordance with its terms;

 

  (e) all consents, approvals, authorizations, permits of, filings with and
notifications to any Governmental Entity necessary for the due execution,
delivery and performance of this Guarantee by the Guarantor have been obtained
or made and all conditions thereof have been duly complied with, and no other
action by, and no notice to or filing with, any Governmental Entity or
regulatory body is required in connection with the execution, delivery or
performance of this Guarantee; and

 

  (f)

the Guarantor shall promptly notify the Purchaser and the Company in writing of:
(a) any notice or other communication received by it, or its affiliates, from
any Person alleging that the consent (or waiver, permit, exemption, Order,
approval, agreement, amendment or confirmation) of such Person (or another
Person) is or may be



--------------------------------------------------------------------------------

  required in connection with this Guarantee or the transactions contemplated
hereby; (b) any notice or other communication received by it or its affiliates
from any Governmental Entity in connection with this Guarantee or the
transactions contemplated hereby; or (c) any Proceedings commenced or, to its
knowledge, threatened against, the Purchaser relating to this Guarantee or the
transactions contemplated hereby.

The Guarantor hereby acknowledges and agrees that:

 

  (a) it is a Purchaser Party, as such term is defined in the Arrangement
Agreement; and

 

  (b) it shall not institute, and shall cause its affiliates not to institute,
any Proceeding asserting that this Guarantee is illegal, invalid or
unenforceable, in whole or in part, in accordance with its terms, provided, for
the avoidance of doubt, that the Guarantor shall be entitled to assert as a
defense to its obligations under this Guarantee that the Obligations are not due
under the terms of the Arrangement Agreement or have been paid pursuant to the
terms thereof.

 

4. Continuing Guarantee

This Guarantee is a continuing guarantee that may not be revoked or terminated
by the Guarantor (except as provided herein) and shall remain in full force and
effect and shall be binding on the Guarantor and its successors and assigns
until the indefeasible, unconditional and irrevocable payment and satisfaction
in full by the Guarantor of the Guarantor’s Pro Rata Portion of the Obligations
or the earlier termination of this Guarantee pursuant to the terms hereof. The
Guarantee shall continue to be effective or be reinstated, as the case may be,
if at any time any payment of the Guarantor’s Pro Rata Portion of the
Obligations that has been received by or for the account of the Company is
rescinded or must otherwise be returned by the Company. Notwithstanding the
foregoing, this Guarantee shall terminate and the Guarantor shall have no
further obligation under this Guarantee as of the earliest of (a) the occurrence
of the Effective Time; (b) the six-month anniversary of the date of termination
of the Arrangement Agreement, unless a claim hereunder has been made prior to
such date; or (c) satisfaction in full by the Guarantor of its obligations
hereunder. Notwithstanding the foregoing, in the event that the Company,
directly or indirectly, or any of its Subsidiaries asserts in any Proceeding
that the provisions of Section 5 hereof or this Section 4 are illegal, invalid
or unenforceable in whole or in part, then (i) the obligations of the Guarantor
under this Guarantee shall terminate ab initio and be null and void, (ii) if
Guarantor has previously made any payments under this Guarantee, it shall be
entitled to recover such payments and (iii) neither the Guarantor nor any of its
affiliates shall have any liability to the Company with respect to the
transactions contemplated by the Arrangement Agreement or under this Guarantee.

 

5. No Recourse

Notwithstanding anything that may be expressed or implied in this Guarantee or
any document or instrument delivered contemporaneously herewith, and
notwithstanding the fact that the Guarantor may be a partnership or limited
liability company, by its acceptance of the benefits of this Guarantee, the
Company acknowledges and agrees that it has no right of recovery against, and no
personal liability shall attach to, the Guarantor or any other Non-Recourse
Party, through the Purchaser or otherwise, whether by or through attempted
piercing of the corporate (or limited liability company) veil, by or through a
claim by or on behalf of the Purchaser against the Guarantor or any Non-Recourse
Party, by the enforcement of any assessment or by any legal or equitable
Proceeding, by virtue of any statute, regulation or applicable Law, or
otherwise, in each case in respect of any liabilities or obligations arising
under, or in connection with, the Arrangement Agreement or the transactions
contemplated thereby, except for its rights to recover from the Guarantor (but
not any



--------------------------------------------------------------------------------

Non-Recourse Party) under and to the extent provided in this Guarantee or from
the Other Guarantor under and to the extent provided in the Other Guarantee, for
claims against the Guarantor with respect to the right of the Company to enforce
the rights of the Purchaser under the Equity Commitment Letter solely to the
extent permitted by and in accordance with the terms of the Equity Commitment
Letter and Section 8.4 of the Arrangement Agreement and rights against the
Purchaser under the Arrangement Agreement. The Company hereby covenants and
agrees that it shall not institute, directly or indirectly, and shall cause its
Subsidiaries not to institute, any Proceeding or bring any other claim arising
under, or in connection with, the Arrangement Agreement or the transactions
contemplated thereby or otherwise relating thereto, against the Guarantor or any
Non-Recourse Party except claims to recover the Guarantor’s Pro Rata Portion of
the Obligations against the Guarantor under this Guarantee (subject to the
limitations described herein), claims to recover its Pro Rata Portion (as
defined in the Other Guarantee) of the Obligations from the Other Guarantor
under the Other Guarantee (subject to the limitations described therein), claims
with respect to the right of the Company to enforce the rights of JLL Holdco (as
defined in the Equity Commitment Letter) and/or the Guarantor under the Equity
Commitment Letter (unless the Guarantor has paid the Company an amount equal to
the JLL Cap pursuant to this Guarantee) solely to the extent permitted by and in
accordance with the terms of the Equity Commitment Letter and Section 8.4 of the
Arrangement Agreement and claims against the Purchaser under the Arrangement
Agreement. Nothing set forth in this Guarantee shall affect or be construed to
affect any liability or obligation of the Purchaser to the Company or shall
confer or give or shall be construed to confer or give to any Person other than
the Company (including any Person acting in a representative capacity) any
rights or remedies against any Person, including the Guarantor, except as
expressly set forth herein.

 

6. Expenses of Enforcement

If the Guarantor fails to pay any amounts when due hereunder and, to obtain such
payment, the Company commences a suit that results in a judgment against the
Guarantor for such amount, the Guarantor shall pay the costs and expenses
(including reasonable fees and expenses of legal counsel) incurred by the
Company in connection with such suit; provided that if the Guarantor is
successful in the defense of such suit, the Company shall pay the costs and
expenses (including reasonable fees and expenses of legal counsel) incurred by
the Guarantor in connection with such suit.

 

7. Other Agreements

For the avoidance of doubt, notwithstanding anything to the contrary that may be
expressed or implied herein, nothing expressed or implied in this Guarantee or
any document or instrument delivered in connection herewith shall in any way
restrict, limit or modify the Guarantor’s, “JLL Fund V”, “JLL Rollover” (each as
defined in the Equity Commitment Letter) and/or JLL Holdco’s obligations, or the
Company’s or Purchaser’s respective rights, under the Equity Commitment Letter,
or the Purchaser’s obligations, or the Company’s rights, under the Arrangement
Agreement.

 

8. Miscellaneous

This Guarantee shall be binding in all respects on the successors of the
Guarantor and its permitted assigns and shall enure to the benefit of the
Company and its successors and permitted assigns. The Guarantor may not assign
its rights, interests or obligations hereunder, except as permitted in this
paragraph. The Guarantor may assign all or a portion of its rights, interests or
obligations hereunder to any of the Guarantor’s affiliates or any other
co-investor; provided that, except to the extent otherwise agreed by the
Company, any such assignment shall not relieve the Guarantor of its obligations
under this Guarantee.

Any term or provision of this Guarantee that is invalid or unenforceable in any
situation in any jurisdiction will not affect the validity or enforceability of
the remaining terms and provisions hereof or



--------------------------------------------------------------------------------

the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction, provided, however, that this Guarantee
may not be enforced without giving effect to the limit on the liability of the
Guarantor described in the first paragraph of Section 1 hereof. No party hereto
shall assert, and each party shall cause its respective affiliates not to
assert, that this Guarantee or any part hereof is invalid, illegal or
unenforceable.

The parties hereto agree that this Guarantee shall be governed by and construed
in accordance with the laws of the laws of the State of New York, United States
of America, without regard to conflicts of laws principles thereof.

The parties hereby irrevocably submit to the personal jurisdiction of the courts
of the State of New York sitting in New York City and the Federal courts of the
United States of America located in the Southern District of New York solely in
respect of the interpretation and enforcement of the provisions of this
Guarantee, and in respect of the transactions contemplated hereby, and hereby
waive, and agree not to assert, as a defense in any action, suit or proceeding
for the interpretation or enforcement hereof or of any such document, that it is
not subject thereto or that such action, suit or proceeding may not be brought
or is not maintainable in said courts or that the venue thereof may not be
appropriate or that this Guarantee or any such document may not be enforced in
or by such courts, and the parties hereto irrevocably agree that all claims with
respect to such action or proceeding shall be heard and determined in such a New
York State or Federal court. The parties hereby consent to and grant any such
court jurisdiction over the person of such parties and, to the extent permitted
by law, over the subject matter of such dispute and agree that mailing of
process or other papers in connection with any such action or proceeding in the
manner provided herein or in such other manner as may be permitted by law shall
be valid and sufficient service thereof.

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS GUARANTEE OR THE ACTIONS OF EACH
OF THE PARTIES HERETO IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND
ENFORCEMENT THEREOF.

No amendment or waiver of any provision of this Guarantee shall be effective
unless in writing and signed by the Guarantor and the Company. No failure on the
part of the Company to exercise, and no failure or delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. Each and every right, remedy and
power hereby granted to the Company or allowed it by Law or other agreement
shall be cumulative and not exclusive of any other, and may be exercised by the
Company at any time or from time to time.

The descriptive headings herein are inserted for convenience of reference only
and are not intended to be part of or to affect the meaning or interpretation
hereof. All references to “$” herein shall be to dollars of the United States of
America.

The parties hereto acknowledge that this Guarantee was drafted jointly by the
parties, further to negotiations between the parties hereto. This Guarantee
contains the entire agreement of the parties with respect to the matters set
forth herein.



--------------------------------------------------------------------------------

All notices and other communications given or made pursuant hereto shall be in
writing and shall be deemed to have been duly given or made as of the date
delivered or sent if delivered Personally or sent by electronic mail, or as of
the following Business Day if sent by prepaid overnight courier, to the parties
at the following addresses (or at such other addresses as shall be specified by
any party by notice to the others given in accordance with these provisions):

If to the Guarantor:

JLL Partners Fund VI, L.P.

c/o JLL Partners, Inc.

450 Lexington Avenue

31st Floor

New York, New York 10017

 

Attention: Daniel Agroskin

E-Mail: D.Agroskin@Jllpartners.com

with a copy (which shall not constitute notice) to:

Skadden Arps Slate Meagher & Flom LLP

One Rodney Square

Box 636

Wilmington, De. 19806

 

Attention: Robert B. Pincus

E-Mail: bob.pincus@skadden.com

If to the Company:

Patheon Inc.

c/o Patheon Pharmaceutical Services

4721 Emperor Blvd., Suite 200

Durham, NC 27703

 

Attention: Michael Lytton,

E-Mail: michael.lytton@patheon.com

with a copy (which shall not constitute notice) to:

Dentons LLP

99 Bank Street, Suite 1420

Ottawa, Ontario

K1P 1H4

 

Attention: Andrea C. Johnson

E-Mail: andrea.johnson@dentons.com

with an additional copy (which shall not constitute notice) to:

Blake, Cassels & Graydon LLP

199 Bay St., Suite 4000

Toronto, Ontario

M5L 1A9

 

Attention: Chris Hewat

E-Mail: chris.hewat@blakes.com

* * * * * * *

[Remainder of page left intentionally blank]



--------------------------------------------------------------------------------

This Guarantee may be executed in counterparts, all of which shall be considered
one and the same agreement and shall become effective when one or more
counterparts have been signed by each of the parties and delivered to the other
party. Facsimile or electronic transmission of any signed original document
shall be deemed the same as delivery of an original.

Guarantor:

 

JLL PARTNERS FUND VI, L.P.

By:   JLL Associates VI, L.P., its general partner By:   JLL Associates G.P. VI,
L.L.C., its general partner  

/s/ Paul Levy

By:   Paul Levy Title:   Managing Member

ACCEPTED AND AGREED as of the date first written above

PATHEON INC.

 

 

/s/ Derek J. Watchorn

By:   Derek J. Watchorn Title:   Director